


109 HCON 472 IH: Recognizing the independence of the courts

U.S. House of Representatives
2006-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 472
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2006
			Mr. Stark (for
			 himself and Mr. Conyers) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Recognizing the independence of the courts
		  of the United States.
	
	
		Whereas the Constitution of the United States established
			 three branches of Government, exhibiting a separation of powers, as well as a
			 series of checks and balances among branches;
		Whereas the power of the Supreme Court to review Acts of
			 Congress was established in 1803 by Marbury v. Madison and cemented by
			 consensus among Americans;
		Whereas laws enacted by Congress and actions taken by the
			 Executive Branch can conflict with the core principles of the
			 Constitution;
		Whereas vibrant democracy requires open discourse and
			 constant self-reflection, as well as the malleability of those truths not
			 considered essential to the preservation of the Federal system itself;
		Whereas various bills to limit the jurisdiction of Federal
			 courts to review the constitutionality of Acts of Congress or controversial
			 social issues, commonly referred to as court-stripping, have
			 recently passed the House of Representatives;
		Whereas many other such bills have been proposed or
			 introduced for consideration by Congress;
		Whereas the power of Congress to limit the jurisdiction of
			 the Federal courts to adjudicate basic constitutional issues or to prevent the
			 courts from hearing constitutional challenges is highly questionable;
		Whereas this power would weaken the Constitution by
			 rendering potentially unconstitutional laws immune from any challenge in the
			 Federal courts; and
		Whereas this power, in the hands of our predecessors,
			 could have precluded favorable court decisions such as Brown v. Board of
			 Education: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the Congress
			 hereby commits itself to exercise additional restraint regarding the passage of
			 bills that limit the jurisdiction of the courts of the United States;
			 and
			(2)these courts should continue to adjudicate cases alleging conflicts between
			 Acts of Congress and the Constitution of the United States.
			
